184 F.3d 206 (2nd Cir. 1999)
NEW YORK CITY ENVIRONMENTAL JUSTICE ALLIANCE, MORE GARDENS! COALITION, NEW YORK CITY COMMUNITY GARDEN COALITION, CHERRY TREE GARDEN, RAFAEL BUENO, ALICE MORRIS, ELIZABETH BUTLER, RICHARD SMITH, andCARMEN PABON, on behalf of themselves and all others similarly situated, Plaintiffs-Appellants,v.RUDOLPH W. GIULIANI, Mayor of the City of New York, WILLIAM J. DIAMOND, Commissioner of Citywide Administrative Services, and THE CITY OF NEW YORK, Defendants-Appellees.
No. 99-7713
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
August 13, 1999

Appeal from the United States District Court for the Southern District of New York; Schwartz, J.


1
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.


2
The judgment of the district court is affirmed.  Opinion will follow.  The stay of the district court's decision is lifted.  The time within which a petition for rehearing may be filed is hereby extended pursuant to Fed. R.App. P. 40(a)(1) to 14 days after the opinion is filed.  Pursuant to Fed. R.App. P. 41(b), the mandate will not issue until "7 days after the time to file a petition for rehearing expires, or 7 days after entry of an order denying a timely petition for panel rehearing, rehearing en banc, or motion to stay of mandate, whichever is later."